 1   WO
 2
 3
 4
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                                 FOR THE DISTRICT OF ARIZONA
 7
 8
      John Montenegro Cruz,                             No. CV-13-0389-TUC-JGZ
 9
                            Petitioner,                 DEATH PENALTY CASE
10
      v.                                                ORDER
11
      Charles L. Ryan, et al.,
12
13                          Respondents.

14
15          Pending before the Court is a motion to intervene under Federal Rule of Procedure
16   24(b) and to expand the record under Rule 7 of the Rules Governing Section 2254 Cases.
17   (Doc. 85.) The motion is filed by Petitioner’s former state trial counsel, Brick Storts
18   (“Movant”), on his own behalf. Movant previously filed a motion for leave to file a motion
19   to expand the record in this case (Doc. 79), which was stricken (Doc. 82). Petitioner has
20   filed a brief in opposition. (Doc. 88.)
21          Federal Rule of Civil Procedure 24 applies to motions to intervene in habeas corpus
22   petitions. Movant provides no grounds for disturbing the Court’s finding that Movant fails
23   to demonstrate a protectable interest in the case which would give him the right to intervene
24   pursuant to Rule 24(a). See (Doc. 82 at 1). Assuming theoretically that Movant may be
25   charged with violations of Arizona’s Rules of Professional conduct based on his
26   representation of Petitioner in the underlying state court criminal proceeding, the
27   disposition of post-conviction proceedings concerning the ineffective assistance of counsel
28   is not dispositive on whether counsel violated Arizona’s ethical rules. Cf. In re Wolfram,
 1   174 Ariz. 49, 53 (1993) (holding that the Arizona Supreme Court independently examines
 2   the record to determine, under the proper standard, the existence of those facts salient to
 3   the disciplinary matter and whether those facts, even if identical to those established in the
 4   post-conviction proceedings, warrant discipline).
 5          Movant invokes Rule 24(b)(1)(B), which provides that “[o]n timely motion, the
 6   court may permit anyone to intervene who . . . has a claim or defense that shares with the
 7   main action a common question of law or fact.” The Ninth Circuit has established three
 8   necessary prerequisites for allowing permissive intervention pursuant to Rule 24(b): “[A]
 9   court may grant permissive intervention where the applicant for intervention shows (1)
10   independent grounds for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim
11   or defense, and the main action, have a question of law or a question of fact in common.”
12   San Jose Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1100 (9th Cir. 1999)
13   (quoting League of United Latin Amer. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th
14   Cir.1997)). Other relevant factors a court may consider include:
15          the nature and extent of the intervenors’ interest, their standing to raise
16          relevant legal issues, the legal position they seek to advance, and its probable
            relation to the merits of the case. The court may also consider . . . whether
17          the intervenors’ interests are adequately represented by other parties, whether
18          intervention will prolong or unduly delay the litigation, and whether parties
            seeking intervention will significantly contribute to full development of the
19          underlying factual issues in the suit and to the just and equitable adjudication
            of the legal questions presented.
20
21   Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977).
22          Though Movant asserts he “is a party that has an interest” in this case, specifically
23   his professional reputation and integrity, he has not set forth, as Rule 24(b)(1)(B) requires,
24   a specific claim or defense he seeks to litigate. See also Rule 24(c) (“The motion [to
25   intervene] must . . . be accompanied by a pleading that sets out the claim or defense for
26   which intervention is sought.”). Further, Movant cannot establish an independent basis for
27   jurisdiction over any unspecified claims. Cf. 28 U.S.C. § 2254(a) (“[A] district court shall
28   entertain an application for a writ of habeas corpus in behalf of a person in custody pursuant


                                                 -2-
 1   to the judgment of a State court only on the ground that he is in custody in violation of the
 2   Constitution or laws or treaties of the United States.”). Finally, having considered Movant’s
 3   arguments in addition to the relevant factors set forth in Spangler, the Court finds no other
 4   factors favoring intervention in this case. Intervention would undoubtedly prolong or
 5   unduly delay this litigation and would not significantly contribute to full development of
 6   the underlying factual issues in the suit or to the just and equitable adjudication of the legal
 7   questions presented. To the extent the documents for which he seeks to expand the record
 8   may be relevant to the issues to be decided by the Court following the scheduled
 9   evidentiary hearing, the documents have been disclosed to both parties during Movant’s
10   deposition (see Doc. 85 at 3) and the parties may decide to offer such evidence at the
11   hearing, should they elect to do so.
12          Accordingly,
13          IT IS HEREBY ORDERED denying with prejudice the motion to intervene and
14   expand the record. (Doc. 85.)
15                                               Dated this 2nd day of April, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
